DETAILED ACTION
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The title has been amended as follows:


METHOD, MEDIUM, AND SYSTEM FOR PAYMENT ON CALL IN A NETWORKED ENVIRONMENT

The claims have been amended in accordance with an interview with the attorney of record as follows:


1.	(Currently Amended) A method, comprising:
receiving, by a merchant peer-to-peer (P2P) call application executing on a merchant system, a P2P voice call from a consumer system via a consumer P2P call application, wherein the P2P voice call is associated with a transaction between a merchant corresponding to the merchant system and a consumer associated with the , and wherein the merchant system is configured to allocate bandwidth of the P2P voice call to maintain call quality based on a configuration to prioritize bandwidth;
in response to the receiving the P2P voice call, the merchant system sending: 
a first payment request, to the consumer system, that corresponds to the transaction and is operable to cause the consumer system to access, via the consumer P2P call application, a payment website associated with a payment system; and
a second payment request, to the payment website associated with the payment system, that includes transaction information associated with the transaction; and
receiving, by the merchant system from the payment system, a confirmation of payment for the transaction consistent with the first and second payment requests, wherein the payment is from a consumer account with the payment system to a merchant account with the payment system.

2.	(Previously Presented) The method of claim 1, wherein the P2P voice call is received over a voice over internet protocol (VoIP) network.

3.	(Canceled)

4.	(Previously Presented) The method of claim 1, further comprising: 
receiving, by the merchant system from the consumer system, a request to initiate an e-commerce transaction via a merchant website; and


5-6.	(Canceled)

7.	(Currently Amended) A non-transitory, machine-readable medium having instructions embedded thereon that are executable by a 
receiving, by a merchant P2P call application executing on the , and wherein the system is configured to allocate bandwidth of the P2P voice call to maintain call quality based on a configuration to prioritize bandwidth;
in response to the receiving the P2P voice call, sending, by the system: 
a first payment request, to the consumer system, that corresponds to the transaction and is operable to cause the consumer system to access, via the consumer P2P call application, a payment website associated with a payment system; and
a second payment request, to the payment website associated with the payment system, that includes transaction information associated with the transaction; and
receiving, from the payment system, a confirmation of payment for the transaction consistent with the first and second payment requests, wherein the payment 

8.	(Previously Presented) The non-transitory, machine-readable medium claim 7, wherein the P2P voice call is received over a VoIP network.

9.	(Previously Presented) The non-transitory, machine-readable medium of claim 7, wherein the P2P voice call is received via a communication connection that is shared with a chat connection to the consumer system.

10.	(Previously Presented) The non-transitory, machine-readable medium of claim 7, wherein the P2P voice call is received via a communication connection that is shared with a file transfer connection to the consumer system.

11-12.	(Canceled)

13.	(Previously Presented) The non-transitory, machine-readable medium of claim 7, wherein the transaction is initiated during the P2P voice call.

14.	(Canceled)

15.	(Currently Amended) A 
at least one processor; and

receive, by a merchant P2P call application, a P2P voice call from a consumer system via a consumer P2P call application, wherein the P2P voice call is associated with a transaction between a merchant corresponding to the , and wherein the system is configured to allocate bandwidth of the P2P voice call to maintain call quality based on a configuration to prioritize bandwidth;
in response to the P2P voice call, send, by the system:
a first payment request, to the consumer system, that corresponds to the transaction and is operable to cause the consumer system to access, via the consumer P2P call application, a payment website associated with a payment system; and
a second payment request, to the payment website associated with the payment system, that includes transaction information associated with the transaction; and
receive, from the payment system, a confirmation of payment for the transaction consistent with the first and second payment requests, wherein the payment is from a consumer account with the payment system to a merchant account with the payment system.

16-18.	(Canceled)



20.	(Currently Amended) The 

21-22.	(Canceled)

23.	(Previously Presented) The method of claim 1, wherein the first and second payment requests correspond to charges incurred by the consumer system for the P2P voice call.

24.	(Previously Presented) The method of claim 1, wherein the first payment request causes information corresponding to the transaction to be presented on the consumer system via the consumer P2P call application as a phone-based prompt.

25.	(Canceled)

26.	(Previously Presented) The method of claim 1, wherein the second payment request is sent to the payment system via the merchant P2P call application.



28.	(Previously Presented) The non-transitory, machine-readable medium of claim 7, the operations further comprising:
receiving, from the consumer system, a request to initiate an e-commerce transaction via a merchant website; and
updating a transaction record to associate the P2P voice call with the e-commerce transaction.

29.	(Previously Presented) The non-transitory, machine-readable medium of claim 7, wherein the first payment request is configured to cause information corresponding to the transaction to be presented via the consumer P2P call application on the consumer system as a phone-based prompt.

30.	(Previously Presented) The non-transitory, machine-readable medium of claim 7, wherein sending the second payment request includes sending an API request to the payment system using a merchant API provided by the payment website.

31.	(Currently Amended) The 


32.	(Currently Amended) The 


Terminal Disclaimer
The terminal disclaimer filed on 3/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,799,109 and 9,652,754 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

References Cited
In the present application, claims 1-2, 4, 7-10, 13, 15, 19-20, 23-24, 26-32 are allowed.  The most related prior art patent of record is ALTBERG (US 20070162334) and the most related non-patent literature of record is Reference U (see PTO-892).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E ZIMMERMAN whose telephone number is (571)270-5278.  The examiner can normally be reached on 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684